Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines and numbers are not uniformly thick and well defined as required by 37 CFR 1.84(l), specifically the lines have varying thickness and are pixelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “The present invention provides” is an implied phrase that should be avoided.

The disclosure is objected to because of the following informalities: Paragraph 00018 is not a description of a figure but rather reference characters, this paragraph should be deleted from this section.  A listing of reference characters is also not a requirement in US practice and thus the list can be left out.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6, the claim references “an inner wall” of the outer ring and “an outer wall” of the inner ring but it is unclear what these walls are.  While there is antecedent basis for these features in the specification no reference character has been provided and thus it is unclear what part of the outer and inner rings these walls are.  Are these the inner and outer sides or the arc surfaces previously set forth or separate features?  
Line 6 of claim 1 further states that these walls are “closely attached” which is unclear.  "Closely" is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is considered closely?  Can the parts be spaced apart or must they touch?  
Claim 3, line 2, the use of “upper and lower ends” is unclear.  “Upper” and “lower” would imply a specific orientation of the device, is Applicant attempting to limit the claim to a specific orientation of the device?  Also, this is the first occurrence of the ends in the claim, using the phrase “upper and lower ends” when first introducing the part renders it unclear as to the number of ends being positively recited (one of each or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki, US PGPub 2019/0301530 (currently available under 35 USC 102(a)(1) and if priority is perfected under 35 USC(a)(2)), in view of Momose, USP 5,054,940.
Regarding claim 1, Karaki discloses a joint bearing used in a high-temperature, corrosion and oxidation-prone environment [intended use], comprising an inner ring (26) and an outer ring (22), wherein an inner side of the outer ring is an inner arc surface (22a), and an outer side of the outer ring is a cylindrical outer surface (outer surface of 22); an outer side of the inner ring is an outer arc surface, (26a) and an inner side thereof is a hollow cylinder (defined by 26b); a bearing width of the inner ring (26c) is greater than that of the outer ring (22c), and a swing angle of the inner ring is 0-21° (the range is defining a joint or spherical bearing that can swing to 21 degrees, all spherical bearings fall in this range with the neutral/rest position being 0 degrees and all allow some relative movement thus at least the lower portion of this range is covered by all spherical bearings); an inner wall of the outer ring is closely attached to an outer wall of 
Karaki further discloses that the inner width is 2.8 mm greater than the outer width (see column 17, lines 46-52) and thus does not explicitly disclose 3-5 mm.
It would have been obvious to one having ordinary skill in the art to change the width of the parts relative to each other as an obvious matter of design choice since Applicant has not disclosed that the relative width of the two parts solves any stated problem or is for any particular purpose and the invention with the longer inner ring as disclosed by Karaki would perform equally well regardless of the dimension.  Also, such a modification to the length of the inner ring would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  As noted in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.
Karaki also does not disclose that the bearing is all-ceramic with the inner ring and the outer ring are made of zirconia, alumina or silicon carbide ceramic materials.
Momose teaches that a plain bearing can be made of all ceramic materials that include zirconia and alumina (see column 4 lines 9-14 and lines 38-43) for the purpose of providing a low sliding friction which reduces heat generation (see column 3, lines 16-21).

Regarding claim 2, Karaki further discloses that wherein a diameter of the hollow cylinder is 50% that of the outer side of the outer ring and that the wall thickness is greater than 0.25mm (liner 24 is disclosed as 0.25mm, the outer ring is clearly thicker than this, and the relative dimensions disclosed in column 17, lines 47-52 result in the 50%.  Thus, Karaki does not disclose that the hollow cylinder is 37.5% of the [diameter of the] outer side of the outer ring and a wall thickness of the outer ring is 1-4 mm.
However, like the dimensions of claim 1, Applicant has not provided any criticality for these values.  Thus, it would have been obvious to one having ordinary skill in the art to change the diameter of the parts relative to each other (inner diameter of the inner ring verse the outer diameter of the outer ring is what is being compared in the claim) as an obvious matter of design choice since Applicant has not disclosed that the relative diameters solves any stated problem or is for any particular purpose and the invention, regardless of the relative diameters the bearing would perform equally well and the thickness of the outer ring would also not alter the function of the bearing and would be one mechanism that could be altered to arrive at the relative percentage claimed.  Also, such a modification to the relative diameters and the thickness would have involved a .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki, US PGPub 2019/0301530, in view of Momose, USP 5,054,940, as applied to claim 1 above, and further in view of Stamps, USP 9,702,402.
Karakia does not disclose that upper and lower ends [a first end and a second end] of the inner side of the outer ring are provided with inclination angles.
Stamps teaches the use of inclination angles or sloped surfaces (at 601, 603, 605 and 607) on the axial ends of the outer ring for the purpose of providing a space that allows for additional pivoting movement of the ball or inner ring (in other words increase the swing angle, see column 3, line 60-column 4, line 8).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Karaki and provide inclination angles at the ends of the outer ring, as taught by Stamps, for the purpose of providing a space that allows for additional pivoting movement of the ball or inner ring.
Allowable Subject Matter
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656